         Case 1:20-cr-00006-PB Document 65 Filed 09/03/20 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE

United States of America

    v.                                         Case No. 20-cr-6-PB

Christopher Cantwell

                                    ORDER


    In support of this order, the court adopts and incorporates

the findings made in Standing Order ADM-1, Order 20-25: Court

Operations Under the Exigent Circumstances Created by COVID-19.

    The court, having determined that a jury should be selected

in this case, and having implemented a number of mitigation

strategies to protect jurors during trial, finds that providing

lunch is a reasonable precaution that will serve to minimize the

jurors’ exposure to the novel coronavirus by limiting the risk

to jurors who would otherwise leave the courthouse to purchase

lunch from a restaurant or bring a lunch that required use of

the courthouse refrigerator or microwave.

    It is hereby ordered that the jurors and alternates

selected in this case are to be held in partial sequestration

pursuant to 28 U.S.C. § 1871(e). Such jurors are to be kept

together and not to separate to the extent possible.

    It is further ordered that the Clerk’s Office is directed

to procure individually wrapped meals for the semi-sequestered
        Case 1:20-cr-00006-PB Document 65 Filed 09/03/20 Page 2 of 2



jurors and to charge the costs of the juror meals and any

delivery fee to the juror fee appropriation.

      SO ORDERED.

                                        /s/ Paul Barbadoro
                                        Paul Barbadoro
                                        United States District Judge


September 3, 2020

cc:   counsel of record
